DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-30 in the reply filed on 06/14/22 is acknowledged.  Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Beebe et al. (US 2014/0112840) in view of Pollack et al. (US 2013/0288254). Beebe teaches a device for isolating a fraction of a biological sample. The device is best shown in Figures 1-5.
Regarding claims 13, 16, 20, 22, 24 and 28 – Beebe teaches a method for detecting a target in a biological sample.  The method includes providing a plate (device 10) having a first, second, and third cavities (12, 26, 66) in fluid communication with each other, filling a cavity (26) with an oil (buffer 109), depositing a drop of a biological sample (106) on a solid phase substrate (105) into an input well (12), depositing a drop of reaction fluid (113) in a third well (66),  and magnetically drawing the solid phase member (105) through the oil (109) and into the reaction solution (113).  See Figures 1, 4, 5; and Paragraphs 0022-0035.  Beebe does not teach oil in multiple cavities and does not explicitly teach detecting a target compound.
Pollack teaches a droplet actuator for manipulating and performing operations on droplets in a microfluidic device.  The embodiments of the device most relevant to the instant claims are shown in Figures 2A-8B, 10A, 12A-16D, 18A-20, 22, 28A-29B and 47-47C.  As shown in Figures 5 and 47-47C show a device having a plurality of reservoirs connected to a microchannel for processing droplets. In Figures 18A-18B, 22,  28A-28C, 38A-38C Pollack teaches the performing of droplet operations that includes the steps of moving a plurality of beads to perform PCR and then analyzing the result to detect analytes. In Paragraphs 0027 and 0142-0145, Pollack teaches the use of oil as a filler fluid throughout the entire device to control the interactions of physiological fluids and the surfaces of the device. 
Regarding the oil limitation – The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the filler oil from Pollack with the method of Beebe. Beeb teaches oil in one reservoir but not in the rest of the device. One of ordinary skill in the art would add oil to the additional reservoirs and channels of the device of Beebe in order to control the interactions of fluids the walls of the device as taught by Pollack. 
Regarding the detection step- The Examiner submits it would have been obvious to one of ordinary skill in the art to combine any of the detection schemes recited in conjunction with the Figures cited by the Examiner to the method of Beebe.  See Paragraphs related to testing the material resulting from the steps shown in Figures 2A-8B, 10A, 12A-16D, 18A-20, 22, 28A-29B and 47-47C including Paragraphs 0142-0159, 0186-0227, 0255-0297, 0323-0346, and 0438-0469.  One of ordinary skill in the art at the time would add the detection step to the method of Beebe in order to detect the reaction products as taught by  Pollack. 
Regarding claim 14 and 30 – The Examiner submits the oil (109), sample (106), reaction solution (113) and substrate (10) of Beebe have interfacial tensions that give rise to liquid repellency between the reaction solution, biological sample and the plate since all of the listed elements repel the other during use of the device of Beebe.  
Regarding claim 15 and 23 – Beebe teaches obtaining the cells and lysing them to form a sample material in Paragraphs 0022 and 0027.
Regarding claims 16 and 24 – Beebe shows walls surrounding the cavities (12, 26, 66) and extending above the channels (38 and 79) in Figures 1, 4 and 5 that the Examiner considers to meet the limitation of a collar as recited in the claims. Figures 1, 4 and 5 also show rectangular openings for the cavities.  See also Paragraphs 0022-0026. 
Regarding claim 17 and 25 – Beebe discloses releasing the compounds from the solid support in Figure 5 and Paragraph 0035.
Regarding claims 18, 19, 26 and 27 – Pollack teaches heating the drop of fluid in Paragraphs 0026, 0123, 0187, 0189, 0199, 0207, 0216, 0245, 0249, 0257, 0261, 0289, 0294-0295, 0297, 0371, 0414, 0424, and 0455. 
Regarding claims 21 and 29 – Beebe does not teach a fourth cavity.  Pollack teaches device having a plurality of reservoirs.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time to add additional reservoirs to Beebe in order to process more sample material as taught by Pollack. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 02, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798